 In the Matter of CONSUMERS POWER COMPANYandINTERNATIONALBRO'T'HERHOODOF ELECTRICAL WORKERS, LOCAL 876Case No. R-1004SUPPLEMENTAL DECISIONANDAMENDMENT TO SECOND DIRECTION OF ELECTIONMarch 4, 1940On November 8, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceedings.On November 23, 1938, and onDecember 22, 1938, the Board issued Amendments to its Decision andDirection of Election.2The Direction of Election, as amended,directed the Regional Director for the Seventh Region, acting asagent for the Board, and subject to National Labor Relations BoardRules and Regulations-Series 1, as amended, to conduct an electionby secret ballot among all employees of Consumers Power Company,herein called the Company, excluding general and assistant foremen,plant supervisors, crew foremen, and other supervisory employeesexcept as expressly included below, office employees, office buildingjanitors and watchmen, collectors, connected load inspectors, electrical,mechanical, and civil engineers, efficiency men and junior engineers,draftsmen, surveyors, chemists, architects, temporary common labor-ers hired for a specific job and for not more than 6 months, part-time local servicemen and local servicemen who do not performmechanical work in the regular course of employment, and store-keepers with supervisory powers who do not ordinarily do mechanicalwork, but including load dispatchers, meter readers and bill dis-tributors, plant janitors and watchmen, and storekeepers other thanthose excluded above, who were on the pay roll of the Company forthe pay-roll period next preceding August 29, 1938, except those whohad since quit or been discharged for cause, to determine whether theydesired to be represented by International Brotherhood of ElectricalWorkers, Local 876, herein called I. B. E. W., or by Utility Workers19 N. L. R. B. 742.2 9 N. L R B 751; 10 N.L R B. 78021 N. L.R. B, No. 12.90 CONSUMERS POWER COMPANY91Organizing Committee, herein called U. W. O. C., for the purposesof collective bargaining, or by neither.The Direction,as amended,provided for the holding of the election within 70 days of the dateof the original Decision and Direction of Election.Pursuant to said Direction of Election, as amended, the RegionalDirector conducted an election by secret ballot from January 10 toJanuary 13, 1939.On January 21, 1939, the Regional Director caused to be servedon the parties his Intermediate Report on the conduct of the ballot.No exceptions to the Intermediate Report were filed by any of theparties.As to the results of the secret ballot, the Regional Director re-ported the following:Total number of employees eligible------------------------ 2, 977Total numberof ballots cast------------------------------2,806Total number of votes for International Brotherhood ofElectricalWorkers, Local 876---------------------------- 1,072Total numberofvotes forUtilityWorkersOrganizingCommittee --------------------------------------------- 1, 164Total numberof votes forneither-------------------------506Totalnumber ofchallengedballots-------------------------52Totalnumber of blankballots------------------------------1Total number of void ballots-------------------------------11On March 1, 1939, the Board issued a Supplemental Decision andSecond Direction of Election in the above-entitled proceedings.'The Second Direction of Election provided for a run-off election inwhich the employees described in the original Direction of Electionshould indicate whether or not they desired to be represented byU. W. O. C. for the purposes of collective bargaining.4On April 4, 1939, I. B. E. W. petitioned the United States CircuitCourt of Appeals for the Sixth Circuit to review and set aside thesaid Supplemental Decision and Second Direction of Election. Inits petition I. B. E. W. prayed the Court that pending such review,the Supplemental Decision and Second Direction of Election bestayed.This request of the I. B. E. W. for a stay was granted bythe Court on April 10, 1939.Further action by the Board in thisproceeding was consequently halted.On June 28, 1939, the Sixth Circuit Court of Appeals issued itsdecision in which it ordered that the Board's Second Direction ofElection be set aside.5On October 9, 1939, the United States SupremeCourt granted the petition for certiorari filed by the Board, and onJanuary 2, 1940, issued its decision reversing the decision of the811 N. L R. B. 848.4 See 11 N. L. R.B. at pp.849-850 for a description of the steps taken by the partiesand by the Board prior to the issuance of the Supplemental Decision and Second Directionof Election.6105 F.(2d) 598. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDSixth Circuit Court of Appeals.°Upon receipt of the mandate ofthe Supreme Court, the Sixth Circuit Court of Appeals, on February,14, 1940, issued its decree vacating and revoking the order of April10, 1939, staying-the Board's Second Direction of Election, and theCourt's decision and order of June 28, 1939, granting the I. B. E. W.'spetition to set aside the Board's Second Direction of Election.On January 29, 1940, I. B. E. W. filed a petition with the RegionalDirector of the Seventh Region (Detroit, Michigan) alleging that aquestion affecting commerce had arisen concerning representation ofemployees of the Company in "what is now known as the AdrianDivision of the Consumers Power Company. This Division wasformerly The Citizens Light & Power Company, with headquartersin Adrian, Michigan." 7The Citizens Light & Power Company isherein called the Adrian Company.On February 16, 1940, the Board issued a Notice, which was servedupon the Company, I. B. E. W., and U. W. O. C., that on February28, 1940, or as soon thereafter as might be convenient, unless causeto the countrary should appear, the Board would amend its Supple-mental Decision and Second Direction of Election of March 1, 1939,so as to provide for the holding of an election within 45 days ofdate of the Amendment among the employees of the Company in theappropriate unit which had been previously found by the Board whowere on the pay roll of the Company for the pay-roll period nextpreceding the date of the Amendment. The parties were notifiedthat objections to such an Amendment, and argument in supportthereof, could be filed with the Board on or before February 28, 1940.Certain alleged facts concerning the present personnel of the Com-pany are recited in letters addressed to the Board and its regionaloffice for the Seventh Region from various persons representingparties to this proceeding.Thus it is alleged that as of January 1,1940, there were 384 employees on the pay roll of the Company withinthe appropriate unit found by the Board who were not on the payroll on August 29, 1938; that these 384 employees included 75 to 85employees formerly employed by the Adrian Company; and that 329employees who were on the pay roll of August 29, 1938, have sincethat date been permanently severed from the Company's pay roll.In response to the Board's notice of February 16, 1940, I. B. E. W.filed a statement of objections and argument on February 28, 1940.Therein it contended (1) that the amendment proposed in the Noticein so far as it would change the pay-roll date for determining eligi-bility to vote in the election was proper; (2) that in the forthcomingelection I. B. E. W. and any other labor organization claiming torepresent employees of the Company should be included on the ballot;60 Sup.Ct. 306.v Case No. VII-R-284.This petition has this day been dismissed by the Board. 'CONSUMERS POWER COMPANY93and (3) that crew foremen and other supervisors should be includedin the appropriate unit.8 1. B. E. W. stated further that if its con-tentions were adopted it would withdraw its petition concerning theAdrian employees. It further requested opportunity to argue orallybefore the Board in support of its objections and argument.Thisrequest for oral argument is hereby denied.By letter dated February 16, 1940, counsel for U. W. 0. C. re-quested the Board to direct the holding of a run-off election, withthe U. W. 0. C. as the only union on the ballot. It was likewiserequested that the election be conducted on the basis of the sameeligibility list as was used in the first election.Subsequently, theBoard received a letter from counsel for U. W. 0. C. asking that theletter of February 16 be disregarded.By letter dated February 26, 1940, U. W. 0. C. objected to thepetition concerning the Adrian employees filed by the I. B. E. W. andrequested that that petition be dismissed on the ground that the elec-tion previously ordered by the Board, as well asp that proposed intheNotice of February 16, 1940, contemplated an employer-wideelection.9It likewise requested opportunity to be heard in oppositionto the petition if the Board decided to entertain it.No response to the Board's notice of February 16, 1940, has beenfiled by the Company.1.The question of the eligibility date.-InitsNotice of February16, 1940, the Board announced its intention of determining eligibilityto vote in the coming election on the basis of the pay-roll period nextpreceding the date of the forthcoming Amendment to the Supple-mental Decision and Second Direction of Election of March 1, 1939,rather than on the basis of the, pay-roll period next preceding Au-gust 29, 1938, the basis for the first election and originally for therun-off election.I.B. E. W., as noted above, has expressed itselfas favoring the use of the later eligibility date and the opposition ofU.W. 0. C. to that procedure appears to have been withdrawn 10While no formal record has been made showing the exact extentof the changes, if any, in the Company's personnel within the appro-priate unit, we take notice of the probability of the occurrence of suchchanges during the period of more than 18 months which haveelapsed since August 29, 1938, as well as the apparent agreement ofthe parties that such changes have occurred.Under these circum-stances, in order to secure results from the coming election which will6 The question of inclusion of crew foremen and other supervisors in the appropriateunit was fully considered by the Board prior to the holding of the first electionNo newconsiderations are advanced at the present time by I. B. E. W. in support of its conten-tion.Consequently, the matter is not considered at further length herein9 In the hearing which was held in this proceeding before a Trial Examiner of the Board,all partiesstipulatedthe appropriateness of a system-wide unit10 Ina letter from the Company to the Regional Director for the Seventh Region, theCompany indicated that it was likewise in favor of the use of the later eligibility date. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDaccurately disclose the desires of the body of the employees who willbe represented, during the period following the election, by the labororganization, if any, which is chosen in the election, we shall adhereto the eligibility date announced in the Notice of February 26, 1940.2.The question of including I. B. E. W. on the ballot.-TheNoticeof February 26 likewise announced the Board's intention of leavingunchanged the form of the ballot in the coming election, whereby theemployees would vote for or against U. W. O. C. Objection is voicedby I. B. E. W., which contends that in view of changes in the Com-pany's personnel and particularly in view of the change in eligibilitydate, it should not be excluded from the ballot on the basis of theresults of the first election.The occurrence, however, of the delayin the holding of the run-off election was due solely to the orderissued by the Sixth Circuit Court of Appeals staying the Board'sproceedings in this matter.This order was sought and procured byI.B. E. W. The occurrence of changes in personnel between the datesof the first election and the run-off election is thus attributable solelyto that union. I. B. E. W. is consequently not in a position at thistime to claim benefits on the basis of a delay brought about by itsown efforts.Other reasons given by I. B. E. W. for its inclusion on the ballothave been previously considered by the Board."We therefore adhereto the decision previously made in our Supplemental Decision andSecond Direction of Election of March 1, 1939, to permit the em-ployees of the Company to choose whether or not they wish to berepresented by U. W. O. C.AMENDMENT TO SECOND DIRECTION OF ELECTIONThe Second Direction of Election issued on March 1, 1939, ishereby amended (1) by substituting for the words "within forty-five(45) days from the date of this Direction," the words "as early aspossible but not later than forty-five (45) days from the date of theAmendment to this Second Direction of Election," (2) by substitut-ing for the words "said Rules and Regulations," the words, "Na-tional Labor Relations Board Rules and Regulations-Series 9," and(3) by substituting for the words "next preceding August 29, 1938,except those who have since quit or been discharged for cause,"the words "next preceding March 4, 1940, except those who have quitor have been discharged for cause since that date."MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Amendment to Second Directionof Election.3111 N. L. R.B. at p. 850.